Case: 13-50980      Document: 00512728836         Page: 1    Date Filed: 08/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-50980
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          August 11, 2014
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

JAMES EDISON MYERS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-151


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       James Edison Myers challenges his guilty plea for conspiracy to possess
with the intent to distribute more than 500 grams of methamphetamine, in
violation of 21 U.S.C. §§ 846, 841(b)(1)(A). According to Myers, the factual
basis was insufficient to establish the elements of the offense. Finding no
error, we affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 13-50980   Document: 00512728836       Page: 2   Date Filed: 08/11/2014


                                     No. 13-50980

        Contrary to Myers’s assertions, we review his challenge to the factual
basis, raised for the first time on appeal, for plain error. See United States v.
Marek, 238 F.3d 310, 315 (5th Cir. 2001) (en banc). In doing so, we may
consider the whole record, including the presentence report. See United States
v. Trejo, 610 F.3d 308, 317 (5th Cir. 2010).
        The factual basis and the presentence report provide that on two
occasions,    Myers     met   with    a   cooperating    source   and    sold   him
methamphetamine. On the second occasion, Myers and another person drove
to another location and met with Adrian Junker, from whom Myers obtained
methamphetamine. Myers admitted previously obtaining and distributing
methamphetamine from both Junker and Junker’s wife.                These facts are
sufficient to support an inference of an agreement as well as his knowledge of
and voluntary participation in the conspiracy. See United States v. Tenorio,
360 F.3d 491, 494 (5th Cir. 2004).
        As for drug quantity, Myers admitted in the factual basis that the
amount attributed to him, 500 grams, was reasonably foreseeable, and he does
not argue otherwise here. He contends only that he did not agree to that
amount and that reasonable foreseeability is not the proper inquiry. Myers’s
contentions are without merit. See United States v. Wilson, 105 F.3d 219, 221
(5th Cir. 1997); see also United States v. Franklin, 148 F.3d 451, 459 n.32 (5th
Cir. 1998) (drug conspiracy).
        Myers has demonstrated no error, plain or otherwise. Further, Myers
offers no argument that any error affected his substantial rights or that this
court should exercise its discretion to correct the error. See Marek, 238 F.3d at
315.
        The judgment of the district court is AFFIRMED.




                                          2